Case 1:14-cv-06003-GBD Document 38 Filed 01/06/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FEDERAL DEPOSIT INSURANCE
CORPORATION as Receiver for Broadway Case No.: 14-cv-6003
Bank ex rel. LEE MONCHO,

Judge Daniels
Plaintiff,
vs. Y
MB FINANCIAL BANK, N.A., - 5 §
JAR
Defendant. oe

 

 

 

ORDER
IT IS HEREBY ORDERED THAT:
1. Relator shall file his opposition to Defendant’s motion to dismiss or amended complaint
on or before January 19, 2021.
2. Defendant shall file:
a. its reply to Relator’s opposition to Defendant’s motion to dismiss on or before
February 9, 2021; or

iS

b. its response to Relator’s amended complaint on or before February &, 2021.

SO ORDERED:

JAN 0 6 ony
Qos g Dawe

HOQNO E GEORGE B. DANIELS
United States District Judge

 

 
